Citation Nr: 0731074	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as major depression with anxiety and panic 
attacks).  

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain, from the initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 
1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the RO 
which denied, in part, service connection for a low back 
disability and a psychiatric disorder.  By rating action in 
June 2004, service connection was established for low back 
strain and a 10 percent evaluation was assigned, effective 
from May 17, 2001, the date of receipt of the veteran's 
original claim.  38 C.F.R. § 3.400(b)(2).  The Board remanded 
the appeal for additional development in November 2004.  In 
August 2007, a hearing was held at the RO before the 
undersigned member of the Board.  

In the Board's November 2004 remand, the issues of service 
connection for post-traumatic stress disorder, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities were 
referred to the RO for appropriate action.  It does not 
appear that such action was taken, and thus, such issues are 
again referred to the RO for appropriate action.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an increased evaluation for the veteran's low back disability 
have been obtained by VA.  

2.  The veteran's low back disability is manifested primarily 
by complaints of pain, limitation of motion, and mild 
degenerative arthritis; additional functional limitation due 
to pain commensurate with moderate limitation of motion is 
demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation to 20 percent, and no 
higher, for low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5295 (prior to 9/26/03) 
and 5237 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's low back disability claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

In this regard, the veteran's current appeal is for higher 
initial evaluation for his low back strain.  The RO issued a 
statement of the case in April 2005, and provided the veteran 
with pertinent criteria for establishing a higher initial 
rating under the old and the revised rating criteria for the 
musculoskeletal system.  Thus, the Board finds that VA 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2001, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
examined by VA twice during the pendency of this appeal and 
testified at a hearing at the RO before the undersigned 
member of the Board in August 2007.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The issue for an increased rating for the veteran's low back 
strain arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999) (holding that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran was provided both sets of criteria and 
was given an opportunity to respond.  Accordingly, the 
veteran will not be prejudiced by the Board's review of the 
claim as due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 7-2003.  

The question presented is whether a rating in excess of 10 
percent is warranted for the veteran's lumbosacral strain 
from the date of his original claim in May 2001.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  However, in this case, the veteran is not shown to 
have intervertebral disc syndrome.  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2007).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes 
several VA outpatient treatment notes from 2001 to 2004, and 
reports of two VA examination conducted in April 2002 and 
April 2004.  

VA x-ray studies in April 2001 showed minimal arthritic 
changes with mild narrowing at the L4-5 level.  A VA MRI of 
the lumbosacral spine in May 2001 was normal and showed no 
evidence of disc herniation or protrusion.  

The clinical and diagnostic findings from the two VA 
examinations in April 2002 and April 2004, were not 
materially different and showed complaints of chronic pain, 
some limitation of motion, and no significant neurological 
abnormalities.  The same VA physician conducted both 
examinations and indicated that he reviewed the claims file 
and included a detailed description of the veteran's history.  
Ranges of motion on examinations in April 2002 and 2004, were 
as follows: forward flexion was to 80- and 90 degrees, 
respectively.  Extension was to 10- and 20 degrees, 
respectively.  Right and left lateral bending was to 30- and 
40 degrees, respectively, and rotation was to 45- and 60 
degrees, respectively.  The veteran could stand on his heels 
and toes, there was no loss of sensation in the lower 
extremities, and straight leg raising was negative.  The 
veteran had good ankle strength against resistance and 
extension, and there was no evidence of muscle spasm.  In 
April 2002, the examiner indicated that the veteran had a 
number of associated problems, including polysubstance abuse, 
and that he was not sure how much of these problems affected 
the subjective symptomatology.  The impression on both 
examinations was chronic ligamentous lumbar muscle strain.  

In April 2004, the examiner indicated that there had been no 
significant change in the veteran's clinical findings from 
the earlier examination and that there was no evidence of 
severe degenerative changes or disc protrusions which would 
account for the veteran's complaints of severe, chronic pain.  
He noted that in some patients, symptoms are sometimes 
magnified by psychosomatic types of problems and that there 
was evidence that the veteran had dependency misuse over the 
years which is often suspect in augmenting the symptoms that 
would normally not be as severe to most people.  He opined 
that the veteran had some increased functional impairment for 
heavy lifting and recommended that he not lift more than 20 
to 30 pounds or walk or stand for more than an hour without 
resting.  

The medical evidence of record does not demonstrate more than 
mild actual limitation of motion of the lumbar spine.  Thus, 
a rating in excess of 10 percent under DC 5292 is not 
warranted.  The clinical evidence does not show muscle spasm 
on extreme forward bending or loss of lateral motion so as to 
warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 or 5292 for ankylosis or 
limitation of motion is not warranted.  

The veteran is not service-connected for, nor is there any 
objective evidence of intervertebral disc (IVD) syndrome.  
There was no evidence of any neurological abnormalities or 
impairments on either of the two VA examinations.  Therefore, 
consideration of the veteran's back disability under DC 5293 
is not for application.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that the veteran 
has experienced incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  In fact, the current clinical and 
diagnostic findings do not satisfy the criteria for a rating 
of 10 percent under the revised criteria of Diagnostic Codes 
5237/5243.  The veteran does not claimed nor does the 
evidence show any incapacitating episodes over the past year 
or any required bed rest due to the low back disability.  
Thus, the Board finds that the evidence does not meet the 
criteria for an evaluation in excess of 10 percent under 
either the old or the revised regulations.  

The Board must also consider whether the veteran would be 
entitled to a higher evaluation from September 26, 2003 under 
the newly added General Rating Formula for Diseases and 
Injuries of the Spine.  However, the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2003, would equate to no more than a 10 percent 
evaluation under the new rating formula based on total 
limitation of motion and tenderness not resulting in abnormal 
gait or spinal contour of the lumbar spine.  

As indicated above, the veteran is not service-connected for 
IVD.  However, for the sake of argument, if IVD were present 
and found to be related to the service-connected lumbosacral 
strain, a higher evaluation would not be warranted when 
separately evaluating and combining the orthopedic and 
neurologic manifestations of the veteran's low back 
disability.  Other than complaints of pain, the objective 
medical evidence of record does not show any neurological 
abnormalities or impairment.  Thus, the competent evidence 
does not show any significant neurologic manifestations 
involving the sciatic nerve or any other peripheral nerve so 
as to warrant consideration of a separate compensable 
evaluation for additional neurological manifestations.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  The veteran was 
examined by VA on two occasions during the pendency of this 
appeal, and has not demonstrated more than slight actual 
limitation of motion.  However, the VA examiner indicated 
that the veteran had some additional functional limitation 
due to pain, and indicated that he should refrain from 
lifting more than 20 to 30 pounds or from walking or standing 
for more than an hour at a time without resting.  Although 
the examiner did not indicate the additional functional range 
of motion loss in degrees, his description suggested a level 
of impairment greater than slight, but less than severe 
limitation of motion.  Accordingly, the Board finds that the 
veteran's functional loss of use more nearly approximates the 
criteria for moderate limitation of motion under the old 
rating criteria for DC 5292, and that a 20 percent evaluation 
is warranted.  


ORDER

An increased evaluation to 20 percent for low back strain is 
granted, subject to VA regulations pertaining to the payment 
of monetary benefits.  


REMAND

Concerning the claim of service connection for a psychiatric 
disorder, the Board finds that additional development must be 
accomplished prior to further consideration of the appeal.  

As indicated above, the Board remanded the appeal in November 
2004, in part, to obtain all available VA treatment records 
and for a VA psychiatric examination to determine the nature 
and etiology of the veteran's current psychiatric complaints.  
Upon review of the claims file, it appears that the 
development requested by the Board in its remand was not 
undertaken.  There is no indication in the record that any 
attempt was made to obtain any VA medical records nor was the 
veteran scheduled for a psychiatric examination.  

With regard to the psychiatric claim, the veteran contends 
that his psychiatric problems are related, in part, to 
several traumatic incidents in service, including witnessing 
the butchering of a goat, being shot in the face with a blank 
round from an M-16, and being robbed at gunpoint.  The 
claimed incidents are not confirmed by any objective evidence 
in the record as currently constituted and, to date, no 
development has been initiated to confirm the claimed events.  

The prior Board remand also instructed to RO to undertake 
additional development of the veteran's claim for a 
psychiatric disorder secondary to his pain syndrome.  A VA 
psychiatric outpatient note included the assessment of mood 
disorder due to substance abuse and chronic pain syndrome.  
(See January 2004 outpatient report).  However, the evidence 
also shows that the veteran has multiple medical and 
musculoskeletal problems, in addition to his service-
connected low back strain.  As the examiner did not provide 
any discussion or analysis of the facts or identify the cause 
of the pain syndrome, the basis for the assessment is not 
clear.  Furthermore, the RO was instructed to provide the 
veteran with VCAA notice concerning secondary service 
connection for a psychiatric disorder, but failed to 
undertake any action on this matter.  

The failure to obtain the requested opinion and to provide 
the veteran with VCAA notice concerning secondary service 
connection, requires the Board to remand the appeal for 
compliance with its directives.  Stegall v. West, 11 Vet. 
App. 268 (1998); see also 38 C.F.R. § 19.9 (2006).  The RO is 
advised that consideration of the veteran's claim should 
include the question of secondary service connection under 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection includes instances in which 
there is an additional increment of disability of a 
nonservice-connected disability due to aggravation by an 
established service-connected disability.  

Finally, the Board notes that the prior remand indicated that 
the veteran was in receipt of Social Security disability 
benefits and directed the RO to obtain the disability 
determination and all relevant medical records.  However, 
upon further review of the claims file, the undersigned notes 
that the veteran was denied Social Security disability in 
November 2003.  (See denial letter of same date).  
Furthermore, the veteran testified before the undersigned in 
August 2007, that he was denied disability benefits by the 
Social Security Administration, and indicated further that 
all of his treatment was by VA, except for a few free private 
chiropractic treatments, which are already associated with 
the claims file.  Under the circumstances, the Board finds 
that no useful purpose would be served by attempting to 
obtain any information from the Social Security 
Administration.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claim of secondary 
service connection for a psychiatric 
disorder, including what is required to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
psychiatric problems since his discharge 
from service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  Of particular 
interest are any treatment records from 
VAMC's Gates and Lake City, Florida from 
August 1978 to the present.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran should be asked to 
provide a detailed description of the 
events in service which he has asserted 
gave rise to a current psychiatric 
disorder including the in-service robbery 
incident and being shot in the face with 
a blank M16 round.  The veteran should be 
as specific as possible as to the dates 
and circumstances of the claimed 
stressors; the unit(s) to which he was 
assigned and his specific duties at the 
time of the incidents; the names of any 
individuals involved and any witnesses to 
the claim incidents, and a description of 
his personal involvement in each 
incident.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the events, and 
that he must be as specific as possible 
to facilitate a search for verifying 
information.  

If sufficient information is provided, an 
attempt should be made to procure 
documents verifying the above claimed 
events through official sources.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
identified psychiatric disorder.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination, to 
include psychological testing.  

As to each diagnosed acquired psychiatric 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disorder was:  1) 
first manifested in service or is 
otherwise related to military service or;  
2) is proximately due to or the result 
of, or aggravated by the service-
connected low back strain.  If 
aggravated, the degree of aggravation 
should be quantified, if possible.  The 
term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.  

If the examiner is only able to theorize 
or speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any 
identified psychiatric disorder is 
proximately due to or the result of, or 
aggravated by the service-connected low 
back strain.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


